DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 9 and 14-17 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The U.S. effective filing date has been determined to be 02/07/2018 the filing date of PCT/JP2018/004232. The parent Application No. 16/089,309 has a filing date of 09/27/2018, which should be corrected on the ADS filed 08/11/2020. Applicant's claim for an earliest priority date of, 06/01/2017, the filing date of document JAPAN 2017-109314, is acknowledged, however no English translation of the foreign priority document JAPAN 2017-109314 has been provided and thus written description support cannot be determined by the examiner. Similarly the Japanese language documents JAPAN 2017-183328 and JAPAN 2017-022175 have no English language translations of record. The documents JAPAN 2017-109314; JAPAN 2017-183328; and JAPAN 2017-022175, have all been made of record in the parent Application No. 16/089,309.
Information Disclosure Statement
	The information disclosure statements submitted on 07/02/2021, 01/12/2021 and 08/11/2020 were filed before the mailing date of the first office action on the merits.  The examiner has considered the English language portions of the documents provided. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-4, 9 and 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over AKAMINE (WO 2016/043323 A1; published 03/04/2016 in Japanese; US 2017/0232106 A1 relied on herein as an English translation) in view of FURUISHI (US 2012/0264742; published October, 2012); Cornwell et al. (“Glyceryl monocaprylate/caprate as a moderate skin permeation enhancer,” 1998, ELSEVIER; International Journal of Pharmaceutics, Vol. 171, pp. 243-255); Okumura et al. (“Effect of monoglycerides on the percutaneous absorption of papaverine hydrochloride,” 1990, Drug design and delivery Vol. 6, No. 2, pp. 137-148); and FUJII (US 2009/0238846; published September, 2009).
he examiner notes that WO 2016/043323 A1, Cornwell et al., and Okumura et al. are of record as cited in the parent case and on Applicants IDS dated 08/11/2020 (citation nos. BI, CA, CH, respectively).
Applicants Claims
	Applicant claims a tape preparation comprising a base material layer and a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer comprising a core-shell structure and an acrylic pressure-sensitive adhesive, the core-shell structure comprising:  (i) a core portion containing an active ingredient, and (ii) a shell portion containing a surfactant having an HLB value of 4 to 14, 
	the core portion being solid, and the surfactant containing a saturated hydrocarbon group having 7 to 15 carbon atoms or an unsaturated hydrocarbon group having 7 to 17 carbon atoms, and the surfactant comprising at least one selected from the group consisting of sorbitan fatty acid esters, glycerin fatty acid esters, and propylene glycol fatty acid esters (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            AKAMINE teaches a formulation that includes a particle containing an active ingredient and a surfactant, and a base, and is more excellent is storage stability (see whole document, particularly the abstract). AKAMINE teaches that the core-shell structure wherein the core portion contains the active ingredient and the 
	AKAMINE teaches that the surfactant is selected from the group consisting of sucrose fatty acid esters, glycerin fatty acid esters, and fatty acid alkanolamides, among others ([0018] & [0093] to [0095]). AKAMINE teaches that the surfactant is one having an HLB of 10 or less ([0085]).
	AKAMINE teaches the active ingredients include a drug capable of achieving systemic or local action ([0044]), and includes dementia treatment drugs 
such as rivastigmine, and particularly tartrates such as rivastigmine tartrate ([0045]) (instant claim 1, “an active ingredient”, instant claim 16).
	AKAMINE teaches “A mixing amount of the surfactant can be appropriately set within a range where the effect of the present invention is exhibited, and for example, a weight ratio to the active ingredient can be 1:5 to 1:100.” ([0099]).
	 AKAMINE teaches the particle can be used for producing an external formulation  is used as a tape (of reservoir type, matrix type or the like)([0191]) (instant claims 1, 3-4, 9 and 14-17).
	The examiner notes that AKAMINE does not expressly state the drug in the core is solid, however, given that the drug species taught includes tartrates such as rivastigmine tartrate which is disclosed as a white to off-white crystals from ethanol with a melting point (mp) of 123-125 °C, and AKAMINE discloses the active 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of AKAMINE is that AKAMINE does not expressly teach (1) the tape includes an acrylic pressure sensitive adhesive layer, (2) the glycerin fatty acid esters species (instant claims 1, 3-4) is monoglycerin fatty acid ester surfactant species glyceryl monocaprylate (instant claims 14 & 15); (3) the mass ratio active ingredient:surfactant is 1:0.05 to 1:2 (instant claim 9); or (4) “the core portion being solid” (instant claim 1, line 9).
	FURUISHI teaches a pharmaceutical composition for external use which has an organogel containing a fatty acid ester and a glycerin fatty acid ester having excellent skin permeability (see whole document). FURUISHI teaches that “As for the drug used as an active ingredient in the pharmaceutical composition of external use […] any types of drugs which are desirably used as preparations for external use can be considered […].” ([0027]). The examiner notes that rivastigmine L-tartrate is a drug known for use in a patch-type formulation (Exlon™ by Novartis)(see, e.g., Merck Index entry for Rivastigmine, attached). FURUISHI teaches reservoir-type patch ([0037]) and matrix-type patch ([0038]), the latter including acrylic adhesive ([0038]). FURUISHI does not expressly disclose the acrylic adhesive is an acrylic 
	FURUISHI teaches the examples of glycerin fatty acid esters that can be used include glycerin fatty acid esters having a fatty acid of 5 to 25 carbon atoms. “and more preferred among these are glyceryl monocaprylate and glyceryl caprate ([0030]). FURUISHI teaches lag times that are less than 10 hours ([0050], Table 2-3, 5-13). FURUISHI does not expressly teach their lag times were calculated in “Hairless Rat Skin Permeability Test”, however the instant Specification appears to associate the lag time with the particular surfactant (p. 75, Table 3), and given that FURUISHI teaches the same surfactant (i.e. glyceryl monocaprylate) and lag times of less than 10 hours, inclusion of the suggested surfactant would have resulted in the instantly claimed lag time (instant claim 17), especially in the absence of evidence to the contrary.
	Cornwell et al. teaches glyceryl monocaprylate/caprate is a moderate skin penetration enhancer (see whole document) for the hydrophilic drug model 5-flurouracil (5-FU), and that “It was concluded that, of the excipients screened, glyceryl monocaprylate/caprate is the only penetration enhancer because (1) it is the least lipophilic, (2) it has surfactant properties, and (3) it has the optimum alkyl chain length for surfactant-type skin penetration enhancer.” (abstract; p. 254, item 5-
	Furthermore, the examiner cites Okumura et al. teaching that: “The skin permeation enhancement of papaverine hydrochloride by free fatty acids (C3-C12), monoglycerides (side chains C5-C12) and caprylic acid (C8) esters was evaluated using the excised hairless rat skin. Enhancement was marked in the case of glyceryl monocaprylate; the cumulative amount of papaverine that permeated through skin over 28 hours from an aqueous suspension was 29.7 mg/cm2 with, and 26.9 micrograms/cm2 without glyceryl monocaprylate. The mechanism of enhancement was studied by measuring the effect the enhancers had on the diffusion and partition parameters of papaverine. Free fatty acids mainly affected the drug's diffusion, and monoglycerides mainly affected the drug's partition. For monoglyceride enhancers, a good linear relationship between the flux of papaverine and the amount of enhancer in skin was established. n-Octanol-water partition coefficients (log Pcal) of the enhancers were selected as indicators of their physicochemical properties, and related to their penetration-enhancing abilities. A 2 in the presence of the monocaprylate and 26.9 µg/cm2 in the absence of the monocaprylate.” (p. 142, lines 10-14). Okumura et al. teaches that “We conclude that enhancers with a high promoting effect on skin permeation have a high affinity for the skin. The activity of the enhancers may depend upon two factors: (a) the amount of the enhancer in skin, and (b) the enhancing ability of unit dose of enhancer in the skin.” (p. 146, lines 6-10). Okumura et al. further teaches that “High penetration-enhancing effect may be related with the amount of enhancer that has penetrated into skin (Figure 5), and the amount of enhancer that penetrates seems cal value.” (log Pcal being the calculated partition coefficient) (p. 147,  lines 2-5). The examiner notes that in Figure 6, numbers 11 & 12 correspond to glyceryl monocaprylate and glyceryl monocaprate respectively (the numbers corresponding to those in Table I). Thus, Okumura et al. directly suggests marked enhancement of hairless rat skin using glyceryl monocaprate.
	Regarding the claimed mass ratio active ingredient:surfactant is 1:0.05 to 1:2 (instant claim 9), while AKAMINE expressly teaches the weight ratio active ingredient:surfactant is in the range of 1:5 to 1:100 ([0099]), which is outside the range of instant claim 9, AKAMINE does expressly teach that an absorption promoter, and the ratio active ingredient:absorption promoter is in the range of 100:1 to 1:50 ([0077]). And given that Cornwell et al. expressly teaches that monoglyceryl caprate “(2) it has surfactant properties, and (3) it has the optimum alkyl chain length for surfactant-type skin penetration enhancer.” It is clear from the teachings of the prior art that glyceryl monocaprylate is absorption promoter and a surfactant, thus the teaching of the ratio active ingredient:absorption promoter is in the range of 100:1 to 1:50 (AKAMINE: [0077]), would have also reasonably applied to the monogylceryl caprylate surfactant ingredient.
	Regarding the core being solid, AKAMINE teaches their method of preparation includes mixing the ingredients using a homogenizer and freeze-drying ([0185]), and FUJII teaches as S/O type external preparation including a hydrophilic 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a tape formulation that includes a particle containing an active ingredient, such as rivastigmine L-tartrate, and a glycerin fatty acid ester surfactant, and a base, and is more excellent is storage stability, as taught by AKAMINE, said glycerin fatty acid ester surfactant being glyceryl monocaprylate, as suggested by FURUISHI, Cornwell et al. and Okumura et al., for improved transdermal delivery of a drug, additionally this species is taught by  Cornwell et al. as acting as both a surfactant and an absorption promoter, and further having enhanced skin permeation as demonstrated by Okumura et al. in a hairless rat skin test; and to formulate a suitable tape such as a 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3-4, 9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13  of U.S. Patent No. 10,130,710 (hereafter ‘710) in view of FURUISHI (US 2012/0264742; published October, 2012); Cornwell et al. (“Glyceryl monocaprylate/caprate as a moderate skin permeation enhancer,” 1998, ELSEVIER; International Journal of Pharmaceutics, Vol. 171, pp. 243-255); Okumura et al. (“Effect of monoglycerides on the percutaneous absorption of papaverine hydrochloride,” 1990, Drug design and delivery Vol. 6, No. 2, pp. 137-148); and FUJII (US 2009/0238846; published September, 2009).
	Instant claim 1 is discussed above.
	‘710 claim 1 recites a formulation comprising: a particle comprising a core portion containing at least one active ingredient and a shell portion containing at least one surfactant; and a base, wherein the active ingredient contains a compound having a hydrophilic group and a hydrophobic group, and the surfactant contains a surfactant having a melting point of lower than 30 °C. ‘710 further claims the surfactant is selected from glycerin fatty acid esters, among others (claim 9).
	The difference between the instantly rejected claims and the claims of ‘710 is that the claim of ‘710 do not expressly claim the formulation is a tape including 
	Regarding the active agent being rivastigmine L-tartrate, the claims of ‘710 are generic to “at least one active ingredient” and the disclosure, relied on as a dictionary of what the  “at least one active ingredient” should be considered, discloses “tartrates such as rivastigmine tartrate” (col. 4, lines 31-32).
	FURUISHI teaches a pharmaceutical composition for external use which has an organogel containing a fatty acid ester and a glycerin fatty acid ester having excellent skin permeability, and tape formulation including an acrylic PSA, as discussed above and incorporated herein by reference.	
	Cornwell et al. teaches glyceryl monocaprate is a moderate skin penetration enhancer, as discussed above and incorporated herein by reference.
	Okumura et al. teaches skin permeation enhancement of papaverine hydrochloride by free fatty acids (C3-C12), monoglycerides (side chains C5-C12) and caprylic acid (C8) esters was evaluated using the excised hairless rat skin, and that enhancement was marked in the case of glyceryl monocaprylate, as discussed above and incorporated herein by reference.
	FUJII teaches as S/O type external preparation including a hydrophilic drug covered with a surfactant in the form of a solid and that their formulations have excellent percutaneous absorbability, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘710 because the claims of ‘710 are generic to the claimed subject matter including the elected species of active agent and surfactant. The skilled artisan would have been motivated to modify the claims of ‘710 and produce the instantly rejected claim because, as discussed above, the species tartrates such as rivastigmine tartrate .
	Claims 1, 3-4, 9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13  of U.S. Patent No. 10,561,603 (hereafter ‘603) in view of FURUISHI (US 2012/0264742; published October, 2012); Cornwell et al. (“Glyceryl monocaprylate/caprate as a moderate skin permeation enhancer,” 1998, ELSEVIER; International Journal of Pharmaceutics, Vol. 171, pp. 243-255); Okumura et al. (“Effect of monoglycerides on the percutaneous absorption of papaverine hydrochloride,” 1990, Drug design and delivery Vol. 6, No. 2, pp. 137-148); and FUJII (US 2009/0238846; published September, 2009).
	‘603 claim 1 recites a core-shell structure, comprising: a core portion containing a hydrophilic drug having a molecular weight of 416 or more and 1500 or less; and a shell portion containing a surfactant, wherein the core portion is a solid, the hydrophilic drug has a water-octanol partition coefficient of -3 or more and 6 or less, the surfactant has an alkyl group or an alkenyl group having 10 to 15 carbon atoms, the surfactant is at least one selected from the group consisting of sucrose fatty acid esters, glycerin fatty acid esters, polyoxyethylene glycerin fatty acid esters, sorbitan fatty acid esters, polyoxyethylene sorbitol fatty acid esters, polyoxyethylene 
	The difference between the instantly rejected claims and the claims of ‘603 is that the claim of ‘603 do not expressly claim the active agent is rivastigmine L-tartrate, the glycerine fatty acid ester is glyceryl monocaprate.
	Regarding the active agent being rivastigmine L-tartrate, the claims of ‘603 are generic to “a hydrophilic drug” and the disclosure, relied on as a dictionary of what the  “a hydrophilic drug” should be considered, discloses “tartrates such as rivastigmine tartrate” (col. 3, lines 65-66).
	FURUISHI teaches a pharmaceutical composition for external use which has an organogel containing a fatty acid ester and a glycerin fatty acid ester having excellent skin permeability, and tape formulation including an acrylic PSA, as discussed above and incorporated herein by reference.	
	Cornwell et al. teaches glyceryl monocaprate is a moderate skin penetration enhancer, as discussed above and incorporated herein by reference.
	Okumura et al. teaches skin permeation enhancement of papaverine hydrochloride by free fatty acids (C3-C12), monoglycerides (side chains C5-C12) and caprylic acid (C8) esters was evaluated using the excised hairless rat skin, and that enhancement was marked in the case of glyceryl monocaprylate, as discussed above and incorporated herein by reference.
	FUJII teaches as S/O type external preparation including a hydrophilic drug covered with a surfactant in the form of a solid and that their formulations have excellent percutaneous absorbability, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘603 because the claims of ‘603 are generic to the claimed subject matter .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GOTO (US 2012/0207794; published August, 2012) is cited as teaching solid-in-oil technique (S/O) for the production of core-shell structures (see whole document, particularly [0036] & [0047]).
	Claims 1, 3-4, 9 and 14-17 are pending and have been examined on the merits.
Claims 1, 3-4, 9 and 14-17  are rejected under 35 U.S.C. 103 and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,130,710 and 10,561,603. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619